              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
               CIVIL CASE NO. 1:19-cv-00039-MR-WCM


GEORGE MURRAY SIMMONS, II,      )
                                )
                   Plaintiff,   )
                                )
     vs.                        )               ORDER
                                )
INGLES MARKETS, INC., GREG      )
HUGHES, and JEFF LNU,           )
                                )
                   Defendants.  )
_______________________________ )


      THIS MATTER is before the Court on the Motion to Dismiss Plaintiff’s

Amended Complaint filed by the Defendant Greg Hughes (“Defendant

Hughes”)     [Doc.   25];   the   Magistrate   Judge’s   Memorandum    and

Recommendation [Doc. 32] regarding the disposition of that motion; and the

pro se Plaintiff’s “Response” to the Memorandum and Recommendation

[Doc. 33].

      Pursuant to 28 U.S.C. § 636(b) and the Standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s Motion to Dismiss and

to submit a recommendation for its disposition.
      On November 4, 2019, the Magistrate Judge issued a Memorandum

and Recommendation, recommending that the Defendant’s Motion to

Dismiss be granted. [Doc. 32]. The parties were advised that any objections

to the Magistrate Judge’s Memorandum and Recommendation were to be

filed in writing within fourteen (14) days of service. On November 15, 2019,

the Plaintiff filed a filed a “Response” to the Memorandum and

Recommendation.       [Doc. 33].   In this pleading, the Plaintiff states that

Defendant Hughes “was primarily served as a defendant on the grounds

[that] he is a managing agent for” Ingles Markets, Inc. [Id. at 1]. The Plaintiff

further indicates that so long as the dismissal of Defendant Hughes does not

affect the issue of whether Ingles Markets, Inc. was properly served with

process, then the Plaintiff has no objections to the dismissal of Defendant

Hughes from this action. [Id.].

      The Magistrate Judge recommended the dismissal of Defendant

Hughes from this action on the basis that there is no individual liability under

the American with Disabilities Act of 1990, as amended. [Doc. 32 at 6]. The

dismissal of Defendant Hughes on this basis has no bearing on the issue of

whether Ingles Markets, Inc. was properly served through Defendant




                                       2
Hughes. Accordingly, it appears that the Plaintiff has no objection to the

Memorandum and Recommendation.

     After a careful review of the Memorandum and Recommendation, the

Court concludes that the Magistrate Judge’s proposed conclusions of law

are correct and are consistent with current case law. Accordingly, the Court

hereby accepts the Magistrate Judge’s recommendation that Defendant

Hughes’ Motion to Dismiss should be granted, and that the Plaintiff’s claims

should be dismissed as to this Defendant.

     Accordingly, IT IS, THEREFORE, ORDERED that the Plaintiff’s

“Response,” which the Court construes as an objection to the Memorandum

and Recommendation [Doc. 33], is OVERRULED, and the recommendation

of the Magistrate Judge [Doc. 32] is ACCEPTED.

     IT IS FURTHER ORDERED that the Motion to Dismiss Plaintiff’s

Amended Complaint filed by the Defendant Greg Hughes [Doc. 25] is

GRANTED, and the Plaintiff’s claims against Defendant Hughes are hereby

DISMISSED WITH PREJUDICE.

     IT IS FURTHER ORDERED that The Clerk of Court shall send the pro

se Plaintiff a Notice of Availability of the Settlement Assistance Program.

The Plaintiff shall have fourteen (14) days (the “Opt in Period”) to decide


                                     3
whether to participate in the Pro Se Settlement Assistance Program and

return the completed Notice form to the Clerk of Court in Asheville. The

deadline for conducting an initial attorneys’ conference is tolled during this

Opt in Period.

      IT IS SO ORDERED.
                               Signed: November 19, 2019




                                       4
